Citation Nr: 0715882	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
October 1974 and from June 1979 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision, in which the 
RO, inter alia, denied the veteran service connection for 
hypertension.  The veteran filed a notice of disagreement 
(NOD) in January 2003, and the RO issued a statement of the 
case (SOC) in January 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2003.

In April 2004, the veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record.

In August 2005, the Board remanded to the claim to RO (via 
the Appeals Management Center, in Washington, DC)  for 
further development.  After completing the requested action, 
the RO/AMC continued denial of the veteran's claim (as 
reflected in the November 2006 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran had a few elevated blood pressure 
readings in service, the first documented diagnosis of 
cardiovascular disease, to include hypertension, is more than 
one year after his discharge from active service, and the 
only medical opinion to address the etiology of any current 
cardiovascular disease, to include hypertension, weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease, to include hypertension, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an October 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A September 2005 letter requested 
that the veteran submit any evidence in his possession that 
pertained to the claim.  An April 2006 letter informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After the appellant was afforded opportunity 
to respond to each letter, the November 2006 SSOC reflects 
readjudication of the claim.  Hence, while some of the 
pertinent notice was provided after the rating decision on 
appeal, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2007); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Significantly, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular disease, including 
hypertension, which are manifested to a compensable degree 
(10 percent for cardiovascular disease, including 
hypertension) within a prescribed period after discharge from 
service (one year for cardiovascular disease, including 
hypertension), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Considering the record in light of the above-noted authority, 
the Board finds that service connection for cardiovascular 
disease, to include hypertension, is not warranted.

The veteran's service medical records reflect that, in June 
1983, the veteran had a series of blood pressure readings.  
On June 9, 1983, the blood pressure was 128/60 sitting and 
142/88 standing.  It was noted that the veteran had high 
blood pressure once before.  On June 15, 1983, the blood 
pressure in the morning was 150/82 on the right and 164/98 on 
the left.  In the afternoon, the blood pressure was 140/90 on 
the right and 150/100 on the left.  On June 16, 1983, the 
blood pressure in the morning was 132/80 on the right and 
130/86 on the left.  In the afternoon, the blood pressure on 
the right was 126/70 and on the left was 138/72.  On June 20, 
1983, the blood pressure on the right was 136/86 and on the 
left was 130/80.  Finally, on June 28, 1983, the blood 
pressure on the right was 136/80 and on the left was 130/70.  
The August 1983 Report of Medical History shows that the 
veteran reported having high blood pressure.  The August 1983 
Report of Medical Examination reflected a blood pressure 
reading of 124/60.

Post service, an April 2000 pulmonary artery and lateral 
chest X-ray  revealed an enlarged heart. An April 2000 
private medical record from J.S., Jr., M.D., reflects a 
diagnosis of hypertension.   

A May 2000 stress echocardiogram from J.S., Jr., M.D. 
revealed left ventricular hypertrophy.

Private medical records dated from July 2000 to June 2002 
from Dr. J.S., Jr., a June 2002 private medical record from 
P.S., M.D., and a July 2002 VA treatment record all show 
diagnoses of hypertension.

A July 2002 private echocardiogram from B.J., M.D. reveals 
normal left ventricle size and function with concentric left 
ventricular hypertrophy and mild to moderate mitral 
insufficiency with dilatation of the left atrium in the 
setting of a redundant but not obviously prolapsing mitral 
valve.

A September 2002 private medical record from P.S., M.D., VA 
treatment records dated from September 2002 to September 
2005, and a January 2003 VA examination report continue to 
show a diagnosis of hypertension.

During an April 2004 RO hearing, the veteran testified that, 
during service, he felt lightheaded and dizzy one morning and 
went to sick call.  He stated that the doctor then noticed he 
had high blood pressure so they checked his blood pressure 
twice a day for a week.  While he was in service, they gave 
him medication to help to bring his blood pressure down for 
about two to three days.  After the blood pressure came down, 
they discontinued the medication.  He testified that he was 
not treated for high blood pressure after this initial time 
in service until discharge, but he continued to have symptoms 
of hypertension throughout his military service until 
discharge and has continued to have symptoms off and on.  

In an April 2006 letter, S.W., the veteran's supervisor, 
stated that the veteran experienced high blood pressure 
readings during his employment physicals.  In these cases, 
the veteran could not obtain a physical card until his blood 
pressure was lowered.

In an April 2006 letter, W.M., M.D., a private physician, 
stated that the veteran's diabetes was related to veteran's 
service.  Dr. W.M. did not render an opinion as to the 
etiology of the veteran's hypertension.

While the veteran asserts that his current cardiovascular 
disease, to include his hypertension, is related to his 
service, the Board finds that the medical evidence simply 
does not support this assertion.  

As indicated above, the record clearly demonstrates that the 
veteran had at least one high blood pressure reading while in 
service; however, hypertension was not then diagnosed.  In 
fact, the first documented diagnosis and evidence of any 
cardiovascular disease-hypertension, in April 2004, was more 
than one year after service discharge, and, hence, outside of 
the period for presumptive service connection for 
cardiovascular disease, to include hypertension.  See 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, while the medical evidence establishes that the 
veteran does have current cardiovascular disease-diagnosed 
as an enlarged heart, left ventricular hypertrophy, and 
hypertension-the only medical opinion to address the 
etiology of any current cardiovascular disease, to include 
hypertension, weighs against the claim.

In this regard, in the report of May 2006 VA examination, the 
physician indicated that he had reviewed the veteran's claims 
file.  After physical examination, the pertinent diagnoses 
were hypertension and hypertensive heart disease with left 
ventricular hypertrophy by electrocardiogram (EKG).  The 
physician then opined that it was less likely than not that 
the veteran's hypertension and hypertensive heart disease 
were medically related to his military service because while 
the veteran did have elevated blood pressure readings 
recorded on one day while in service, there was no evidence 
that he was treated for hypertension in service.  The 
examiner also noted that all of the other blood pressure 
readings during service were in normal range.

The Board finds that the May 2006 VA medical opinion-based 
on review of the veteran's claims file, to include service 
medical records, as well as physical examination of the 
veteran, and supported by stated rationale-constitutes 
probative evidence on the medical nexus question.  There is 
no contrary medical opinion of record, and, significantly. 
neither the veteran nor his representative has identified or 
even alluded to the existence of a medical opinion that 
would, in fact, support the claim for service connection.

As for the veteran's assertions that he has hypertension that 
is related to service, the Board does not doubt the sincerity 
of his beliefs.  The Board also emphasizes, however, that 
this claim turns on the medical matter of etiology, or 
medical relationship between a current disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the veteran can neither support his 
claim, nor controvert the opinion of the May 2006 VA 
physician, on the basis of his assertions, alone.

For all the foregoing reasons, the claim for service 
connection for cardiovascular disease, to include 
hypertension, must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cardiovascular disease, to include 
hypertension, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


